Citation Nr: 0718009	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-24 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cancer of the prostate 
gland.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active air service from November 1971 to 
November 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2002 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appellant requested an opportunity to testify at an 
electronic (videoconference) hearing before a Veterans Law 
Judge of the Board.  Such a hearing was scheduled for 
December 6, 2006, but the appellant failed to appear for the 
hearing at the designated time and place.  He did not make a 
timely request for a postponement of the hearing or offer any 
good cause to VA for his failure to appear.  Therefore, the 
case will be processed as if the appellant had withdrawn the 
request for a hearing.  38 C.F.R. § 20.704(d).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

Upon review of the veteran's claims folder, the Board has 
determined that a remand is necessary in order to provide due 
process and to obtain additional evidence in this matter.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  In this case, the veteran has not been 
provided with notice of the fourth element.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  App.  The RO has not yet provided this notice to the 
veteran.   

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

When a malignant tumor is manifested to a compensable degree 
within one year of separation from service, the disease may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  
  
In this case, on a VA Form 21-526, Veteran's Application For 
Compensation And/Or Pension, received by VA in May 2002, the 
appellant stated that in service he was seen for 
genitourinary complaints in 1994 at a civilian medical clinic 
in Oslo, Norway, and in 1995--prior to his separation from 
service on November 30, 1995--at an outpatient medical 
facility at Holloman Air Force Base, New Mexico.  It appears 
from the record in this case that those treatment records 
have been obtained.  

On his original claim form, the appellant also stated that in 
1996 [month not stated] he was seen for genitourinary 
complaints at an outpatient clinic of the medical facility at 
Fort Bliss, Texas.  

The appellant's carcinoma of the prostate gland was diagnosed 
by a VA pathology service in December 2001 by analysis of 
biopsied tissue.

The one-year period following the appellant's separation from 
active service commenced on December 1, 1995, and ended 
November 30, 1995.  Any record of an outpatient visit during 
that year found by competent medical evidence to have shown a 
manifestation of the appellant's later-diagnosed prostate 
cancer would be relevant and probative evidence on the 
pending service connection issue.     

VA's duty to assist the appellant in the development of facts 
pertinent to his claim on appeal requires an attempt to 
obtain copies of any relevant post-service medical treatment 
records, and this case will be remanded for that purpose.  

Finally, it is noted that the veteran receives medical care 
through the VA Medical Center (VAMC) in Gainesville.  In Bell 
v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the veteran 
that are dated from May 2002 to the present.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Provide the veteran with corrective  
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or  
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal if service connection is 
awarded, as outlined by the Court in  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should also 
be informed that he should submit any 
evidence in his possession that pertains 
to the claim on appeal.  

2.  The AMC should obtain the veteran's 
VA medical records from the Gainesville 
VAMC, which are dated from May 2002 to 
the present.  The AMC should also attempt 
to obtain any other VA (or private) 
medical records that are brought to the 
AMC's attention by the appellant on 
remand.

3.  The AMC should attempt to obtain 
copies of any medical records showing a 
consultation and/or prescribed treatment 
of the appellant for genitourinary 
complaints or symptoms at medical 
facility at Fort Bliss, Texas, during the 
year December 1, 1995, through November 
30, 1996, which are available by 
contacting the National Personnel Records 
Center and any other federal depository 
or custodian which might have such 
records.  In making such request for 
records, the AMC must comply with the 
provisions of 38 C.F.R. § 3.159(c)(2).

4.  The AMC should then have the veteran 
examined by the appropriate medical 
professional to determine the nature and 
etiology of the veteran's prostate 
cancer.  The examiner must review the 
claims folder and state in the 
examination report that a review has been 
accomplished.  

The examiner should answer the following 
questions:  Is it more likely (greater 
than 50 percent probability), less likely 
(less than 50 percent probability), or at 
least as likely as not (50 percent 
probability) that carcinoma of the 
prostate gland, diagnosed by a VA 
pathology service in December 2001 is 
etiologically related to any incident in 
or manifestation during his active air 
service or was manifested during the year 
following his separation from service on 
November 30, 1995?  The opinion must 
address in this regard the treatment 
provided for genitourinary complaints in 
service.  In the event that the VA 
examiner finds that prostate cancer was 
manifested within one year of November 
30, 1995, he or she should report the 
nature of the manifestations and the 
degree of severity of the appellant's 
prostate cancer at that time.  

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.    

5.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with an 
appropriate supplemental statement of the 
case and should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

